Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/12/2020, are accepted and do not introduce new matter. 
Specification and Abstract amendments are accepted.
Previous 112(b) rejections are overcome by the amendments. 
Claims 1-5, 7-13, 21-22 and 24-27 are pending.
Claims 6, 14-20, and 23 are cancelled.
Claims 7-11, 21 and 24-25 are withdrawn for belonging to non-elected species.
Claim 7, 21, 24 belongs to Species B
Claim 8 belongs to Species C
Claims 9, 10 and 25 belongs to non-elected Species D
Claim 11 belongs to non-elected Species A 
Claims 1-5, 12, 13, 22, 26 and 27 are being examined hereafter.

Election/Restrictions
Newly amended claims 21 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21 and 24 were amended to depend on claim 7, which includes subject matter that belongs to non-elected Species B (Fig 5). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 7-11, 21 and 24-25 are objected to because of the following informalities: These claims are withdrawn for belonging to non-elected Species. As such, these claims should be labeled with proper status identifiers: “currently withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 discloses: “wherein the cover member is attached to only the pop-up portion of the sprinkler head”. However, the originally filed specification fails to disclose this limitation. The exclusivity of “only” attaching the cover to the pop-up portion of the sprinkler is not seen anywhere on the disclosure, nor the drawings.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 26-27
Claim 5 discloses: “the pop-up portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the closed position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is indefinite for depending on claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al (U.S. 2002/0153432).
Regarding claim 1, McKenzie teaches an indicating system for an in-ground sprinkler head to prevent impact damage (McKenzie teaches a cover for a sprinkler head, wherein the cover has indicator bands 188, making it an indicating system for sprinklers that prevents impact damage), comprising: a cover member (flexible rubber cover 22) with an upper surface (upper surface of 22), and an attachment portion (defined by the periphery of the cover 22, which extends downward) configured to be attached to a top portion of a sprinkler head (periphery of cover 22 extends downward in order to attach to top portion of the sprinkler head, see Figs 3-7); and the attachment portion is formed of a material having elasticity to 
Nonetheless, McKenzie teaches an indicator band (188) which is placed under the sprinkler head that is made out of different bright colors, such as white, blue or red, to stand out and for visibility (see Fig 29 and Par 0132). 
  As such, McKenzie already teaches a feature for visibility in the system. Therefore one of ordinary skill in the art would modify McKenzie to include the same bright colors of the band 188 into the cover 22 in order to further improve visibility of the sprinkler. Especially when the sprinkler is in use and is raised upward. This would make it even more visible to people walking by, driving by or when a sprinkler needs to be found for maintenance purposes.
Regarding claim 22, McKenzie teaches the indicating system of claim 1, wherein the attachment portion is frictionally engaged with a pop-up portion of a sprinkler head (cover 22 is made out of rubber and so its attachment portion frictionally engages with the pop-up portion of the sprinkler head, as seen in Figs 3-7).

Claims 2-5, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al (U.S. 2002/0153432) in view of Bergquist (U.S. 6,755,356).
Regarding claim 2, McKenzie teaches the indicating system of claim 1. However, McKenzie does not teach the system wherein the cover member includes a cover portion configured to be positioned in an open or closed relationship with the attachment portion, 
Bergquist teaches a sprinkler safety cap that has a cover member (8), which includes a cover portion (10) configured to be positioned in an open or closed relationship with an attachment portion (5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie to incorporate the teachings of Bergquist to provide a cover portion that open or closes in order to protect the exposed features of the cover 22 of McKenzie; specifically opening 55, channel 56, and hole 52, which are all defined on the cover 22 but remain exposed to the environment. Adding a pivoting cover portion, like the one taught by Bergquist, would ensure that these openings are also covered, which would prevent debris, dirt, etc. from getting through those openings. Thus, improving life expectancy of the sprinkler and its different internal parts. 
McKenzie In combination with Bergquist teach the cover portion covering at least a portion of the top of the sprinkler head when in the closed position, since McKenzie teaches a cover that is placed on the top portion of a sprinkler head and Bergquist teaches a closable cover portion.
Regarding claim 3, McKenzie and Bergquist teach the indicating system of claim 2, wherein one of the attachment portion and cover portion includes a retaining member (shown below) and the other a locking member (defined by spring activated lever 14 of Bergquist) configured to be engaged with the retaining member to positively retain the cover portion in the closed position when engaged (as disclosed in col 2, lines 65-67 of Bergquist, the retaining 
Regarding claim 4, McKenzie and Bergquist teach the indicating system of claim 3, wherein the retaining member comprises a slot (shown below) and the locking member is engaged in the slot (as seen below, the slot engages with the locking member 14 of Bergquist).  

    PNG
    media_image1.png
    407
    707
    media_image1.png
    Greyscale

Regarding claim 5, McKenzie and Bergquist teach the indicating system of claim 2, wherein the cover member is attached to only the pop-up portion of a sprinkler head (McKenzie teaches the cover member 22 placed only on the riser part of the sprinkler head, as seen in Figs 1-7).
Regarding claim 12, McKenzie and Bergquist teach the indicating system of claim 2, wherein a hinge portion (hinge of Bergquist, defined around the member 14) connects the attachment portion to the cover portion (as seen in Fig 3 of Bergquist), with the cover portion being foldable into position via the hinge portion to couple the cover portion to the attachment portion (as seen in Figs 1-3, the cover portion hinges from open to close position and attaches onto the attachment portion).  

Regarding claim 26, McKenzie teaches an indicating system for in-ground sprinkler heads to prevent impact damage (McKenzie teaches a cover for a sprinkler head, wherein the cover has indicator bands 188, making it an indicating system for sprinklers that prevents impact damage), comprising: a cover member (flexible rubber cover 22) including a top portion with an upper surface (upper surface of 22), and an attachment portion (defined by the periphery of the cover 22, which extends downward) formed of an elastic material different (cover 22 is disclosed as a rubber cover) sized to allow it to be stretched over and frictionally attached to the sprinkler head (as seen in Fig 3-7) different sized pop-up portions of sprinkler heads (the cover is disclosed as a rubber cover, see par 0060, therefore it is capable of fitting different sized top portion of sprinkler heads).  However, McKenzie does not teach the system wherein the top portion has a high visibility color provided on at least a portion of the upper surface; wherein and the top portion configured to be positioned in an open or closed relationship with the attachment portion to cover the top of the pop-up portion of the sprinkler head and enabling movement of the pop-up portion when in the closed position. 
Nonetheless, McKenzie teaches an indicator band (188) which is placed under the sprinkler head that is made out of different bright colors, such as white, blue or red, to stand out and for visibility (see Fig 29 and Par 0132).
As such, McKenzie already teaches a feature for visibility in the system. Therefore one of ordinary skill in the art would modify McKenzie to include the same bright colors of the band 188 into the cover 22 in order to further improve visibility of the sprinkler. Especially when the 
Bergquist teaches a sprinkler safety cap that has a cover member (8), which includes a cover portion (10) configured to be positioned in an open or closed relationship with an attachment portion (5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie to incorporate the teachings of Bergquist to provide a cover portion that open or closes in order to protect the exposed features of the cover 22 of McKenzie; specifically opening 55, channel 56, and hole 52, which are all defined on the cover 22 but remain exposed to the environment. Adding a pivoting cover portion, like the one taught by Bergquist, would ensure that these openings are also covered, which would prevent debris, dirt, etc. from getting through those openings. Thus, improving life expectancy of the sprinkler and its different internal parts. 
McKenzie In combination with Bergquist teach the cover portion covering at least a portion of the top of the sprinkler head when in the closed position, since McKenzie teaches a cover that is placed on the top portion of a sprinkler head and Bergquist teaches a closable cover portion.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al (U.S. 2002/0153432) in view of Kah Jr. et al (U.S. 6,182,909). 
Regarding claim 13, McKenzie and Bergquist teach the indicating system of claim 1, wherein there is provided a first plurality of cover members having a first high visibility color on 
Kah teaches a nozzle assembly wherein a plurality of sprinklers are used in the system (see Fig 6). 
McKenzie already teaches the use multiple different bright colors for use in the system (blue, white, red, etc. see Par 0132). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie with the teachings of Kah to include a plurality of sprinklers in the system and use the different colors provided by McKenzie to label the different sprinklers. Including a plurality of sprinklers would increase the range and the rate of coverage by the sprinkler system (as disclosed in col 2, lines 28-33 of Kah. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al (U.S. 2002/0153432) in view of Bergquist (U.S. 6,755,356); further in view of Kah Jr. et al (U.S. 6,182,909).
Regarding claim 27, McKenzie and Bergquist teach the indicating system of claim 26. However, they fail to teach the system wherein there is provided a first plurality of cover members having a first high visibility color on a top portion thereof and at least one further plurality of cover members with an upper surface having a different high visibility color provided thereon.

McKenzie already teaches the use multiple different bright colors for use in the system (blue, white, red, etc. see Par 0132). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie with the teachings of Kah to include a plurality of sprinklers in the system and use the different colors provided by McKenzie to label the different sprinklers. Including a plurality of sprinklers would increase the range and the rate of coverage by the sprinkler system (as disclosed in col 2, lines 28-33 of Kah). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 12, 13, 22, 26 and 27 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/12/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752